NOT PRECEDENTIAL

           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT


                          No. 10-2103


           CRAIG WILLIAMS; ERNEST PORTER;
          SAHARRIS ROLLINS; RONALD CLARK,

                                            Appellants.

                                v.

*SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS;
             LOUIS S. FOLINO, Superintendent

            *(Pursuant to Rule 43(c), Fed. R. App. P.)


         On Appeal from the United States District Court
            For the Western District of Pennsylvania
                    (D.C. No. 2-10-cv-00212)
           District Judge: Honorable Nora B. Fischer



           Submitted Under Third Circuit LAR 34.1(a)
                      on October 27, 2011


     Before: FISHER, VANASKIE and ROTH, Circuit Judges


               (Opinion filed: January 25, 2012)
                                      OPINION


ROTH, Circuit Judge:

       Four state prisoners, who await resentencing after their death sentences were

vacated, appeal the dismissal of their pro se petition pursuant to 28 U.S.C. § 2241, which

sought an order directing their transfer from death row to the general prison population.

The District Court dismissed the petition sua sponte, before the respondents had been

served, on the ground that the underlying claim should not have been brought as a habeas

corpus petition but rather as an action under 42 U.S.C. § 1983. For the reasons that

follow, we will affirm the judgment of the District Court.

I. Background

       On February 16, 2010, state prisoners Craig Williams, Ernest Porter, Saharris

Rollins, and Ronald Clark 1 filed a pro se habeas petition pursuant to 28 U.S.C. § 2241,

challenging the “illegal confinement of them” by Jeffrey A. Beard, Secretary of the

Pennsylvania Department of Corrections, and Louis S. Folino, Superintendent of the

State Correctional Institution at Greene (SCI-Greene), where all of the prisoners were

then confined.




       1
         Clark was resentenced to life imprisonment on August 16, 2011. As a result, he
has been released from his status as a death sentence prisoner and is no longer on “death
row.” Because he could not benefit from the relief sought in this action, his complaint
will be dismissed as moot.

                                             2
        Each prisoner’s death sentence, but not his conviction, has been vacated. 2 Under

Pennsylvania’s Post-Conviction Relief Act, Williams’ death sentence was vacated in

2006, and Clark’s death sentence was vacated in 2003. In federal habeas proceedings,

Porter’s death sentence was vacated in 2003, and Rollins’ death sentence was vacated in

2005.

        In their petition, the prisoners alleged that they will remain in the “condemned to

die unit (also known as death row/capital case housing unit),” unless or until they are

resentenced to life imprisonment. Conditions of that unit are similar to those of

administrative or disciplinary custody, which are more stringent than those for the

general prison population. The restrictive conditions include no contact visits, access to

the prison law library only every seven to ten days, and then in single cages, and

confinement to their cells for 22 hours on weekdays and 24 hours on weekends. The

prisoners further alleged that such conditions inhibit their ability to investigate, prepare,

and develop relevant mitigation evidence to be presented at their resentencings. The

prisoners sought an order requiring their transfer from death row to the general prison

population.

        On March 31, 2010, after considering the prisoners’ objections thereto, the District

Court adopted the Report and Recommendation of the Magistrate Judge and thereby

dismissed the petition sua sponte (and before the respondents had been served). (App. 1-



        2
        According to the Commonwealth of Pennsylvania, appeals by Williams, Rollins,
and Clark of their convictions were unsuccessful, and Porter’s appeal of his conviction is
pending before us at Nos. 03-9006 and 03-9007. (Amicus Br. 6-7.)
                                               3
4.) The District Court found that “the underlying claim is one properly brought in a civil

rights action” and denied a Certificate of Appealability. (App. 3-4.)

       The prisoners appealed. We issued a Certificate of Appealability and appointed

counsel.

II. Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 28 U.S.C. § 2241. We have

jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253(a).

       We exercise plenary review over the District Court’s legal conclusions. Woodall

v. Fed. Bureau of Prisons, 432 F.3d 235, 239 n.3 (3d Cir. 2005).

III. Discussion

       The sole issue before us is whether the District Court erred in concluding that the

prisoners’ challenge to their confinement on death row, after their death sentences had

been vacated, rather than in the general prison population, is not cognizable in a petition

for habeas corpus.

        “Although both § 1983 and habeas corpus allow prisoners to challenge

unconstitutional conduct by state officers, the two are not coextensive either in purpose or

effect.” Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002). A habeas petition must be

used for a challenge to “the validity of the continued conviction or the fact or length of

the sentence.” Id. at 542. An action under § 1983 is appropriate for a challenge to “a

condition of confinement such that a finding in plaintiff’s favor would not alter his

sentence or undo his conviction.” Id.



                                              4
       The prisoners do not challenge the fact or duration of their imprisonment. Instead,

they complain of the restrictive conditions of death row and seek to be transferred into

the general prison population. As such, the prisoners raise “conditions of confinement”

claims that do not lie at the core of habeas and thus are properly brought pursuant to §

1983. See id. We find, therefore, that the District Court correctly dismissed the

prisoners’ habeas petition.

IV. Conclusion

       For the reasons set forth above, we will affirm the judgment of the District Court.




                                             5